Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed 11/11/2019. Currently, claims 1-18 are pending in the application.  

Claim Objections

Claims 1-2, 7, 11 and 16 are objected to because of the following informalities: Where they recite “the light emitting units” should be “the plurality of light emitting units”.  Appropriate correction is required.

Claims 8 and 17 are objected to because of the following informalities: Where they recite “the light emitting unit further comprises” should be “each of the plurality of light emitting units further comprises”.  Appropriate correction is required.

Claims 1-3, 7, 11 and 16 are objected to because of the following informalities: Where they recite “the pixel circuit units” should be “the plurality of pixel circuit units”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 6 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeke Yazdandoost et al (US 20190310724 A1).

Regarding claim 1, Figures 3-6 of Yeke disclose a display panel, comprising a display area (602, Figure 6), wherein the display area comprises an image capturing area (606) and a non-image capturing area (area outside of 606) surrounding the image capturing area, and 
the display area further comprises: 
a plurality of light emitting units (pixels, represents by the square, please see Figure 5) distributed in the image capturing area and the non-image capturing area; and 


Regarding claim 6, Figures 3-6 of Yeke disclose that the display panel according to claim 2, wherein the image capturing area is circular (Figure 5B), and the first width and the second width are strings or diameters of the image capturing area (of 516/522).  

Regarding claim 10, Figures 3-6 of Yeke disclose that the display device comprising the display panel of claim 1 ([0046]).  

Regarding claims 2 and 11, Figures 3-6 of Yeke disclose that the display panel according to claim 1 (or claim 10), wherein the light emitting units (RGB, please see Figure 5) are arranged in a plurality of rows and columns of an array; 
in a direction of the rows, the image capturing area (516/522, Figure 5) has a first width; 
in a direction of the columns, the non-image capturing area has a first region, wherein a width of the first region and the first width of the image capturing area correspond to each other and are consistent (uniform spacers exist in the Figures, broadest reasonable interpretation); 
in a direction of the columns, the image capturing area (Figure 5D) has a second width; 
in the direction of the rows, the non-image capturing area has a second region, and a width of the second region and the second width of the image capturing area correspond to each other and are consistent (uniform spacers exist in the Figures, broadest reasonable interpretation); 

the pixel circuit units corresponding to the light emitting units in the image capturing area are all distributed in the first region and/or the second region (driving circuits are connected with the pixels in the image capturing area, Figure 5D).  



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being obvious over Yeke Yazdandoost et al (US 20190310724 A1) in view of Kim et al (US 20190326378 A1).

Regarding claims 7-9 and 16-18, Figures 3-6 of Yeke do not explicitly teach that the display panel according to claim 1 (or 10), further comprising an array substrate, and the array substrate 
an active layer disposed on the substrate; 
a first insulating layer disposed on the substrate and covering the active layer; 
a first metal layer disposed on the first insulating layer; 
a second insulating layer disposed on the first insulating layer and covering the first metal layer; a second metal layer disposed on the second insulating layer; 
a dielectric layer disposed on the second insulating layer and covering the second metal layer;  
original translation15a source/drain layer disposed on the dielectric layer, the source/drain layer penetrating the dielectric layer to the active layer and electrically connected to the active layer; and 
a planarization layer disposed on the dielectric layer and covering the source/drain layer, 
wherein the light emitting units comprise an electrode trace, the pixel circuit units comprise the source/drain layer, and the electrode trace is electrically connected to the source/drain layer.  
And, wherein
the display panel according to claim 7 (or 16), wherein the light emitting unit further comprises: a pixel defining layer disposed on the electrode trace, wherein the pixel defining layer is provided with an opening corresponding to the electrode trace; and a light emitting layer disposed in the opening.  
And, wherein
the display panel according to claim 8 (or 17), wherein the electrode trace is disposed on the planarization layer, and the electrode trace is electrically connected to the source/drain layer through the planarization layer.  


However, Kim is a pertinent art which teaches a display apparatus includes a display device and electronic devices for controlling an electrical signal applied to the display device. The electronic devices include a thin-film transistor (TFT), a storage capacitor, and a plurality of wirings in the method of forming a display panel having improved characteristics ([0003]-[0005]). Figure 2 of Kim is a cross sectional view of a display panel wherein the display panel further comprises an array substrate (100), and the array substrate comprises a substrate on which a thin film transistor structure (T1) is disposed, wherein the thin film transistor structure comprises: an active layer (A1) disposed on the substrate; original translation17a first insulating layer (112) disposed on the substrate and covering the active layer; a first metal layer (CE1) disposed on the first insulating layer; a second insulating layer (113) disposed on the first insulating layer and covering the first metal layer; a second metal layer (CE2) disposed on the second insulating layer; a dielectric layer (115) disposed on the second insulating layer and covering the second metal layer; a source/drain layer (S1/D1) disposed on the dielectric layer, the source/drain layer penetrating the dielectric layer to the active layer and electrically connected to the active layer; and a planarization layer (118) disposed on the dielectric layer and covering the source/drain layer, wherein the light emitting units (300) comprise an electrode trace (310), the pixel circuit units comprise the source/drain layer, and the electrode trace is electrically connected to the source/drain layer (D1), wherein the light emitting unit further comprises: a pixel defining layer (119) disposed on the electrode trace, wherein the pixel defining layer is provided with an opening (OP) corresponding to the electrode trace; and a light emitting layer (320) disposed in the opening, and wherein the electrode trace is disposed on the planarization layer (118), and the electrode trace is electrically connected to the source/drain layer through the planarization layer.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed display panel in claims 7-9 and 16-18 in the display device of Yeke according to the teaching of Kim in order to have a display device with improved characteristics ([0003]-[0005] of Kim).



Allowable Subject Matter

Claims 3-5 and 12-15 are objected to as being dependent upon rejected base claims 2 and 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 3-5, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a display panel comprising the limitations as claimed in these claims in combination with the limitation of claim 2.

Regarding claims 12-15, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a display panel comprising the limitations as claimed in these claims in combination with the limitation of claim 11.
Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        02/11/2021